      Case: 3:20-cv-50505 Document #: 1 Filed: 12/22/20 Page 1 of 8 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISION


 JAMES CLARK,

            Plaintiff,                               CIVIL COMPLAINT

 v.
                                                     CASE NO. 3:20-cv-50505
 PENN CREDIT CORPORATION,

            Defendant.                               DEMAND FOR JURY TRIAL


                                          COMPLAINT

       NOW COMES Plaintiff, JAMES CLARK (“Plaintiff”), by and through his attorneys,

Consumer Law Partners, LLC, complaining as to the conduct of PENN CREDIT CORPORATION

(“Defendant”), as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business within the Northern District of Illinois and the events and/or omissions giving rise to the

claims made in this Complaint occurred within the Northern District of Illinois.




                                                 1
          Case: 3:20-cv-50505 Document #: 1 Filed: 12/22/20 Page 2 of 8 PageID #:2




                                                 PARTIES

           4.       Plaintiff is a consumer over 18-years-of-age residing in Boone County, Illinois,

which is located within the Northern District of Illinois.

           5.       Defendant “is a nationwide accounts receivables management firm.” 1 Defendant

is a third-party debt collector located at 2800 Commerce Drive, Harrisburg, Pennsylvania 17110.

Defendant’s registered agent in Illinois is the Illinois Corporation Service Company located at 801

Adlai Stevenson Drive, Springfield, Illinois 62703. Defendant collects from consumers

nationwide, including those residing within the state of Illinois.

           6.       Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

           7.       The instant action arises out of Defendant’s attempts to collect upon a purportedly

outstanding consumer debt said to be owed by Plaintiff to Publishers Clearing House, in the

approximate amount of $36.44 (“subject debt”).

           8.       Upon information and belief, when the subject debt was purportedly in default,

Defendant acquired the servicing rights to the same.

           9.       On or about December 1, 2020, Defendant sent or caused to be sent to Plaintiff a

collection letter seeking collection of several debts originally incurred to Publishers Clearing

House.

           10.      Plaintiff was confused by Defendant’s collection letter, as he did not recall the

specific balances and service dates.



1
    https://penncredit.com/


                                                     2
Case: 3:20-cv-50505 Document #: 1 Filed: 12/22/20 Page 3 of 8 PageID #:3
        Case: 3:20-cv-50505 Document #: 1 Filed: 12/22/20 Page 4 of 8 PageID #:4




        14.     Based on the information set forth in Defendant’s online portal, the subject debt

was incurred on or about April 19, 2015.

        15.     The applicable Illinois statute of limitations for the subject debt states, in relevant

part:

                Except as provided in Section 2-725 of the ‘Uniform Commercial Code’,
                approved July 31, 1961, as amended, and Section 11-13 of ‘The Illinois
                Public Aid Code’, approved April 11, 1967, as amended, actions on
                unwritten contracts, expressly or implied…shall be commenced within 5
                years next after the cause of action accrued. See 735 ILCS § 5/13-205.

        16.     Accordingly, given the applicable five (5) year Illinois statute of limitations and the

fact that the subject debt fell into delinquency in or around April 19, 2015, as of December 2020,

the date in which Plaintiff accessed Defendant’s online portal, the subject debt was a time-barred

debt, i.e., it fell outside the applicable statute of limitations.

        17.     Despite the time-barred status of the subject debt, at no point during Plaintiff’s

accessing of Defendant’s online portal did Defendant disclose or explain to Plaintiff that the

subject debt was time-barred and/or that Defendant could not sue him to collect it.

        18.     Despite the time-barred status of the subject debt, at no point during Plaintiff’s

accessing of Defendant’s online portal did Defendant disclose or explain to Plaintiff that by paying,

or even just agreeing to pay, any portion of the subject debt, or merely acknowledging the subject

debt as valid, it could have the effect of resetting the applicable statute of limitations as to the

entire balance of the subject debt, potentially subjecting Plaintiff to further legal liability.

        19.     After a reasonable time to conduct discovery, Plaintiff believes he can prove that

all actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or

with knowledge that its actions were taken in violation of the law.




                                                     4
          Case: 3:20-cv-50505 Document #: 1 Filed: 12/22/20 Page 5 of 8 PageID #:5




           20.      Plaintiff was misled by Defendant’s statements, representations and/or omissions

directed to him on Defendant’s online portal.

           21.      Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect the subject debt from him using abusive, deceptive and unlawful

means, and ultimately cause him unwarranted financial harm.

           22.      Due to Defendant’s conduct, Plaintiff was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.

           23.      Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collectors from engaging in the unlawful collection practices described in this Complaint, supra.

                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

           24.      Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth

herein.

           25.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

           26.      Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

           27.      Defendant is engaged in the business of collecting or attempting to collect, directly

or indirectly, defaulted debts owed or due or asserted to be owed or due to others. On its website

and within its communications to consumers, Defendant identifies itself as a “debt collector”

attempting to collect a “debt.” Defendant has also been a member of the Association of Credit and

Collection Professionals (“ACA”) since 1989. 3



3
    http://www.acainternational.org/search#memberdirectory


                                                        5
       Case: 3:20-cv-50505 Document #: 1 Filed: 12/22/20 Page 6 of 8 PageID #:6




       28.     The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

        a. Violations of the FDCPA § 1692e

       29.     The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using

“any false, deceptive, or misleading representation or means in connection with the collection of

any debt.”

       30.     In addition, this section enumerates specific violations, such as:

               (2) The false representation of -- (A) the character, amount, or legal
               status of any debt;

               (10) The use of any false representation or deceptive means to collect
               or attempt to collect any debt or to obtain information concerning a
               consumer. 15 U.S.C. §§ 1692e, e(2)(A) and e(10).


       31.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) through its

representations and statements directed to Plaintiff via its website by attempting to collect the

subject debt despite omitting the disclosure of material information to Plaintiff regarding the

subject debt’s time-barred status and/or the potential legal consequences of Plaintiff paying, or

agreeing to pay, upon the subject time-barred debt.

       32.     Defendant knew, or should have known, that the subject debt was time-barred, but

yet, Defendant failed to provide any disclosure of the same – and/or the legal implications of the

same – to Plaintiff.

       33.     Such representations and/or omissions served only to confuse and intimidate

Plaintiff in the hopes that he would waive his rights and affirmative defenses under the law by

making a payment.




                                                 6
       Case: 3:20-cv-50505 Document #: 1 Filed: 12/22/20 Page 7 of 8 PageID #:7




        34.     Plaintiff was unable to adequately determine the character and legal status of the

subject debt based upon Defendant’s representations and/or omissions directed to him via its

website, and was likewise unable to adequately determine the potential legal consequences of

making, or arranging to make, a payment on the subject debt.

        35.     As an experienced debt collector, Defendant knows that its representation to

consumers concerning the legal status of an alleged debt owed, and the consumer’s rights under

the FDCPA and/or the applicable statute of limitations, are required to be true, complete and

accurate, especially when Defendant is attempting to collect upon a time-barred debt.

        36.     Defendant had an obligation to accurately alert Plaintiff as to his rights with respect

to the subject time-barred debt, however, Defendant skirted this obligation with deceptive and

misleading representations and/or omissions.

         b. Violations of FDCPA § 1692f

        37.     The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

        38.     Defendant violated § 1692f through its unfair efforts to collect upon the subject

debt. Despite the time-barred status of the subject debt, Defendant unconscionably failed to

apprise Plaintiff of this federally-mandated disclosure, as well as of the fact that it could not sue

him to collect. Defendant also failed to notify Plaintiff that by paying, or even just agreeing to

pay, any portion of the subject debt, or merely acknowledging the subject debt as valid, it could

have the effect of resetting the applicable statute of limitations as to the entire balance of the subject

debt, potentially subjecting Plaintiff to further legal liability. Defendant engaged in this conduct

in an effort to mislead Plaintiff into making a payment and to ultimately cause him unwarranted

financial harm by restarting the applicable statute of limitations.




                                                    7
      Case: 3:20-cv-50505 Document #: 1 Filed: 12/22/20 Page 8 of 8 PageID #:8




       39.     As set forth in paragraphs 20 through 23, supra, Plaintiff has been harmed as a

result of Defendant’s unlawful collection practices as described in this Complaint.

   WHEREFORE, Plaintiff, JAMES CLARK, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Awarding any other relief as this Honorable Court deems just and appropriate


DATED this 22nd day of December, 2020.               Respectfully Submitted,

                                                      /s/ Taxiarchis Hatzidimitriadis
                                                     Taxiarchis Hatzidimitriadis #6319225
                                                     David S. Klain #0066305
                                                     CONSUMER LAW PARTNERS, LLC
                                                     333 N. Michigan Ave., Suite 1300
                                                     Chicago, Illinois 60601
                                                     (267) 422-1000 (phone)
                                                     (267) 422-2000 (fax)
                                                     teddy@consumerlawpartners.com

                                                     Attorneys for Plaintiff, James Clark




                                                8
